UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 420, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofFebruary 11, 2013: 109,928,606shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of December 31, 2012 and September 30, 2012 (audited) 3 Consolidated Statements of Operationsfor the three months ended December 31, 2012 and 2011 4 Consolidated Statements of Cash Flowsfor the three months ended December 31, 2012 and 2011 5 Notes to the Financial Statements. 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 17 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4 Controls and Procedures 20 PART II OTHER INFORMATION 21 ITEM 1A. Risk Factors 21 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 5 Other Information 26 ITEM 6 Exhibits and Reports on Form 8-K 26 SIGNATURES 27 2 ITEM 1. FINANCIAL STATEMENTS VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2012 September 30, 2012 ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $16,750 and $16,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties - Accrued expenses Accrued expenses - related parties - Deferred revenue Convertible notes payable Note payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt STOCKHOLDERS' (DEFICIT) EQUITY: Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 94,428,058 and 90,992,954 shares issued and outstanding at 12/31/12 and 9/30/12, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, December 31, 2012 December 31, 2011 REVENUE $ $ COST OF SALES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Other income Total other expense ) ) LOSS BEFORE INCOME TAXES ) ) Income taxes - current benefit ) ) NET LOSS ) ) NONCONTROLLING INTEREST NET LOSS ATTRIBUTABLE TO VISUALANT, INC. AND SUBSIDIARIES COMMON SHAREHOLDERS $ ) $ ) Basic and diluted loss per common shareattributable to Visualant, Inc. and subsidiaries common shareholders- Basic and diluted loss per share $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended, December 31, 2012 December 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization Issuance of capital stock for services and expenses Issuance of capital stock for accrued liabilities - Stock based compensation Amortization of debt discount - (Loss) on sale of assets ) ) Provision for losses on accounts receivable Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) Inventory ) ) Accounts payable - trade and accrued expenses Deferred revenue ) - Income tax receivable CASH (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) Proceeds from sale of equipment NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES: ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on line of credit ) - Proceeds from line of credit - Repayment of debt ) - Proceeds from the issuance of common stock Repayments of capital leases ) ) Proceeds from the issuance of convertible debt - ) Change in noncontrolling interest ) NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
